DETAILED ACTION
This Office action is in response to the election filed on 15 September 2022.  Claims 1-20 are pending in the application.  Claims 7-20 have been withdrawn from consideration. 
Election/Restrictions
Applicant’s election without traverse of the invention of Species I, on which claims 1-6 are readable, in the reply filed on 15 September 2022 is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al., US PG pub. 20210013303 A1.
With respect to claim 1, Chen discloses a semiconductor layer (430/455, fig. 11A); a first interlayer dielectric ILD layer (892, fig. 11A, paragraph [0115]) in contact with a first side of the semiconductor layer (430/455, fig. 11A); a plurality of dielectric cuts (1096, figs. 10 and 11A) each extending vertically through the semiconductor layer (430/455, fig. 11A) to separate the semiconductor layer (430/455, fig. 11A) into a plurality of semiconductor blocks (blocks of 445 separated by dielectric 1096, fig. 11A, see paragraph [0126]); and a plurality of first contacts (1198, fig. 11A) each extending vertically through the first ILD layer (892, fig. 11A) and in contact with the plurality of semiconductor blocks (blocks of 445 separated by dielectric 1096, fig. 11A), respectively.  
With respect to claim 2, Chen discloses wherein the plurality of first contacts (1198, fig. 11A) comprise a plurality of parallel wall-shaped contacts, as shown in Fig. 11A.  
With respect to claim 3, Chen discloses wherein the plurality of dielectric cuts (1096, fig. 11A) comprises a plurality of parallel wall-shaped dielectric cuts (1096, figs. 10 and 11A) each extending vertically through the semiconductor layer (430/455, fig. 11A) and extending laterally to form laterally interleaved the dielectric cuts (1096, fig. 11A) and the semiconductor blocks (blocks of 445 separated by dielectric 1096, fig. 11A), as shown in Fig. 10.  
With respect to claim 4, Chen discloses wherein an adjacent pair of the first contacts (1198, fig. 11A), part of the first ILD layer (892, fig. 11A) between the adjacent pair of the first contacts (1198, fig. 11A), an adjacent pair of the semiconductor blocks (blocks of 445 separated by dielectric 1096, fig. 11A) in contact with the adjacent pair of the first contacts (1198, fig. 11A), and the dielectric cut between the adjacent pair of the semiconductor blocks (blocks of 445 separated by dielectric 1096, fig. 11A), are configured to form a capacitor, see Fig. 11A and paragraphs [0130]-[0135]  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US PG pub. 20210013303 A1, as applied to claim 1 above.
With respect to claim 5, Chen discloses further comprising a memory stack (578, fig. 11A) on the semiconductor layer (430/455, fig. 11A; memory stack 578 form on the bottom side of layer 455), and a plurality of channel structures (338, fig. 5) each extending vertically through the memory stack (578, fig. 11A) and in contact (since the 3D capacitor is connect to peripheral circuitry 400 and the circuitry is connect to the memory device therefore it is obvious that the memory stack have an electrical contact with the semiconductor layer 430 and 455) with the semiconductor layer (430/455, fig. 11A), wherein the plurality of first contacts (1198, fig. 11A) are disposed in a peripheral region outside of the memory stack (578, fig. 11A). However, Chen fails to teach memory stack disposed on the first side of the semiconductor layer, however, there are only two choices, either forming the later above or below the semiconductor layer. It would have been obvious for the skilled artisan to try either arrangement, it has been well established that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, that is an “obvious to try” rationale, can be used to support a conclusion that the claim would have been obvious if a person of ordinary skill has a good reason to pursue the know options within his or her technical grasp. Since either of the above identified solutions would be successful in the know device of Chen et al. Applicant’s device which require memory stack disposed on the first side of the semiconductor layer is not deemed to be innovative but rather, would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. KSR, 550 U.S. at 421,82 USPQ2d at 1397.
With respect to claim 6, Chen discloses the first ILD layer (892, fig. 11A) and the memory stack (578, fig. 11A). However, Chen does not specifically disclose wherein a thickness (¶0114) of the first ILD layer (892, fig. 11A) is equal to or greater than a thickness of the memory stack (578, fig. 11A). However, the claimed thickness relationship would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable thicknesses by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822